BUCK, J.
While concurring in the result arrived at in the ma-. jority opinion, upon the same grounds as stated by the CHIEF JUSTICE, yet I feel that the doctrine laid down in the case of Sheehan v. Flynn, 59 Minn. 436, 61 N. W. 462, ought not to be adhered to. When that case was under consideration in this court, I reluctantly assented to the rule there adopted; but, upon reflection and more mature deliberation, I think that rule unsound. I do not think that the private proprietary rights of one individual should be subject to the personal interests of another individual in the manner stated' in that case. It seems to me that it permits the taking of private property for private use, and that in its practical operation it will lead to endless litigation, if not great injustice. From such doctrine I therefore dissent.